DETAILED ACTION
Allowable Subject Matter
Claims 19, 22-36 and 39-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 19, while displays including a liquid crystal display panel; a reflection member facing a rear side of the liquid crystal panel and including a light diffusion function; and a lighting apparatus positioned between the reflection member and the liquid crystal display panel, wherein the lighting apparatus having comprises: a plurality of light emitting sections each having a light source and a wavelength conversion member, the wavelength conversion member converting a wavelength of light emitted from the light source, the wavelength conversion member including a wavelength conversion material that includes quantum dots, the quantum dots having an axis of 1 nanometer to 100 nanometers and being in a resin in the form of a film positioned to receive the light; an optical component having a light incident surface in opposition to the plurality of light emitting sections, in which the optical component includes a light emission surface that faces the rear side of the liquid crystal display panel and is perpendicular to the light incident surface, in which the light emission surface has an uneven pattern; an optical sheet that includes a diffusion sheet and that is positioned over the optical component; and a prevention structure suppressing entry of light from a first light emitting section into an adjacent light emitting section, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:


Claims 22 and 41-42 are allowed for being dependent on the allowed claim 19. 

With regard to claim 23, while displays including a liquid crystal display panel; a reflection member facing a rear side of the liquid crystal panel and including a light diffusion function; and a lighting apparatus positioned between the reflection member and the liquid crystal display panel, wherein the lighting apparatus comprises: light sources and a wavelength conversion member, the wavelength conversion member converting a wavelength of light emitted from the light sources, the wavelength conversion member including a wavelength conversion material that includes quantum dots, the quantum dots having an axis of 1 nanometer to 100 nanometers and being in a resin in the form of a film positioned to receive the light; an optical component having a light incident surface in opposition to the light sources, in which the optical component includes a light emission surface that faces the rear side of the liquid crystal display panel; an optical sheet that includes a diffusion sheet and that is positioned over the optical component; at least one light source substrate that supports the light sources; and a prevention structure, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:



Claims 24-28 are allowed for being dependent on the allowed claim 23. 

With regard to claim 29, while light emitting units including a plurality of light emitting sections each having a light source and a wavelength conversion member, wherein each said light source is configured to emit light in a first wavelength range, and wherein each said wavelength conversion member includes a wavelength conversion material and is configured to convert the emitted light in the first wavelength range, the wavelength conversion material contain particles having an axis of 1 nanometer to 100 nanometers and being in a resin in the form of a film positioned to receive the light; an optical guide component having a light incident surface in opposition to the plurality of light emitting sections; an optical sheet that includes a diffusion sheet and that is positioned over the optical guide component; a reflection member positioned under the light emitting sections and under the optical guide component and including a light diffusion function; and a prevention structure configured to suppress the emitted light in the first wavelength range from entering into the optical guide component, wherein the prevention structure includes a wavelength conversion section disposed between at least a pair of adjacent wavelength conversion members , and the wavelength 
The light emitting unit as described above wherein the prevention structure has a number of circular concave sections, each concave section being configured in relation to the respective end of a respective one of the adjacent wavelength conversion members.

Claims 30-36 and 39-40 are allowed for being dependent on the allowed claim 29. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875

/WILLIAM J CARTER/Primary Examiner, Art Unit 2875